Luke, J.
The evidence amply authorized the defendant’s conviction, and the verdict has the approval of the trial judge. The three special grounds of the motion for a new trial (one the ground of newly discovered evidence, one the ground that a material witness for the State desired to change his evidence, and the other the ground of incompetency of one of the jurors) are without merit. The court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.